Citation Nr: 0621707	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision that denied 
the veteran's claim for separate schedular 10 percent 
disability ratings for bilateral tinnitus.  The veteran filed 
a notice of disagreement (NOD) in June 2003, and the RO 
issued a statement of the case (SOC) in August 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.

In June 2005, the Board informed the veteran and his 
representative that a temporary stay had been imposed on 
processing his claim for a higher rating for tinnitus.  

As regards the stay, the United States Court of Appeals for 
Veterans Claims (CAVC or Court) had issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability rating could be assigned for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagreed with the Court's decision in 
Smith and sought to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay included (1) 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  It was 
determined that, once a final decision was reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that had been stayed (to include the one currently on appeal) 
would be resumed.

As discussed below, in June 2006, the Federal Circuit 
reversed the CAVC's decision in Smith, 19 Vet. App. 63.  See 
Smith v. Nicholson, No. 05-7168 (Fed Cir. June 19, 2006).  As 
a result, the Secretary of Veterans Affairs has lifted the 
stay, and the Board may proceed with its consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating.  


CONCLUSION OF LAW

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is without legal 
merit.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002-2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).

As regards the claim of entitlement to separate schedular 
10 percent disability ratings for service-connected bilateral 
tinnitus, the appellant has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The medical evidence shows that the veteran has been 
diagnosed with tinnitus, which has been found to be related 
to his active duty service.  In an April 1989 rating 
decision, the RO granted service connection for tinnitus and 
assigned a single 10 percent rating for this disorder 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.

In March 2003, the veteran, through his representative, filed 
a claim for increase for tinnitus-specifically, for separate 
10 percent ratings for tinnitus affecting each ear.  In March 
2003, the RO denied the claim on the basis of the veteran's 
current receipt of the maximum amount allowed by law for 
tinnitus.  The veteran's representative continued to assert 
that a 10 percent rating should be assigned for each ear.  
The RO issued an SOC in August 2003 that provided the rating 
criteria for the veteran's tinnitus disability, and provided 
the veteran and his representative with the reasons and bases 
for the denial of a rating in excess of 10 percent for 
tinnitus, based on VA's interpretation of the regulations as 
precluding separate evaluations for tinnitus, for each ear. 

In an April 2005 written brief presentation, the veteran's 
representative asserted that separate ratings for bilateral 
tinnitus were warranted in the present case.  The 
representative cited to Smith v. Nicholson, 19 Vet. App. 63, 
75 (2005), in which the CAVC held that, with regard to 
tinnitus, 38 C.F.R. § 4.25(b) allowed for a separate 
evaluation for each service-connected disability arising from 
a single disease, unless otherwise provided.

However, the decision cited by the representative has since 
been reversed by the Federal Circuit to the extent that the 
CAVC had held that Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  In Smith 
v. Nicholson, No. 05-7168 (Fed Cir. June 19, 2006), the 
Federal Circuit noted the significance of VA's interpretation 
of its own regulations and concluded that the CAVC erred in 
not deferring to that interpretation, which in this case 
would limit the rating of tinnitus to a single rating 
regardless of whether the disability was unilateral or 
bilateral in nature.  The Federal Circuit similarly noted 
that there was no language in the applicable diagnostic 
criteria clearly indicating that dual ratings were required.  
Id.

The Board notes that Diagnostic Code 6260 was revised, 
effective June 13, 2003 to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2003).  Citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the representative, in his April 2005 written brief 
presentation, asserts that because the veteran's claim for 
separate ratings was filed in March 2003, the Board must 
apply the law in effect prior to June 13, 2003, which did not 
expressly prohibit the assignment of separate ratings.

In Karnas the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter, "the Federal Circuit") expressly 
overruled the Court's holding in Karnas to the extent that 
that decision allowed the retroactive application of a 
statute or regulation, where the statute or regulation did 
not expressly provide for retroactive application.  The 
Federal Circuit's decisions leading up to the decision in 
Kuzma clearly shows that it was the intent of the Federal 
Circuit to overrule the holding in Karnas as it might be 
applied to any change in a statute or regulation.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  The veteran's representative essentially contends, 
however, that VAOPGCPREC 2-03 is not applicable to the 
instant appeal because the General Counsel failed to address 
in that opinion the applicability of 38 C.F.R. § 4.25(b).  
The Board will, therefore, separately address that issue.

The pertinent regulation provides that, except as otherwise 
provided in VA's Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See  38 C.F.R. § 4.25(b) (2003); see also Esteban v. Brown, 6 
Vet. App. 259 (1994);.  The issue is, therefore, whether 
bilateral tinnitus constitutes two separate disabilities that 
are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  Therefore, the 
application of 38 C.F.R. § 4.25(b) does not provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability to function under 
the ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10.

Prior to the May 2003 amendment, Diagnostic Code 6260 did not 
expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court has held, however, that "[a]mbiguity is a creature not 
of definitional possibilities but of statutory context. . . " 
Brown v. Gardner, 513 U.S. 115 (1994) (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes a single disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  

In view of the Federal Circuit's decision in Smith, and the 
other legal authority addressed above, the interpretation of 
the pre-2003 version of Diagnostic Code 6260 asserted by the 
veteran's representative must be rejected.  For these 
reasons, the Board finds that the arguments of the veteran's 
representative are without merit, and the claim of 
entitlement to separate 10 percent disability evaluations for 
bilateral tinnitus must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim for lack of legal merit).  









ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


